Name: Commission Regulation (EU) NoÃ 174/2011 of 23Ã February 2011 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: cooperation policy;  civil law;  international affairs;  rights and freedoms;  defence;  Africa;  marketing
 Date Published: nan

 24.2.2011 EN Official Journal of the European Union L 49/23 COMMISSION REGULATION (EU) No 174/2011 of 23 February 2011 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2011/101/CFSP of 15 February 2011 (2) concerning restrictive measures against Zimbabwe identifies the natural and legal persons to whom restrictions are to apply as provided for in Article 5 of that Decision, and Regulation (EC) No 314/2004 gives effect to that Decision to the extent that action at Union level is required. Annex III to Regulation (EC) No 314/2004 should, therefore, be amended to ensure consistency with this Council Decision, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2011. For the Commission, On behalf of the President, Director  Head of Foreign Policy Instruments Service (1) OJ L 55, 24.2.2004, p. 1. (2) OJ L 42, 16.2.2011, p. 6. ANNEX Annex III to Regulation (EC) No 314/2004 is amended as follows: 1. The following entries shall be removed from the part I. Natural persons 6. Bonyongwe, Willa (a.k.a. Willia) 10. Chairuka, Annie Flora Imagine 13. Charamba, Rudo Grace 14. Charumbira, Fortune Zefanaya 20. Chihuri, Isobel (a.k.a. Isabel) Halima 27. Chingoka, Peter Farai 33. Chitepo, Victoria 40. Damasane, Abigail 43. Dokora, Lazarus 45. Gambe, Theophilus 46. Georgias, Aguy 49. Gono, Helen (a.k.a.Hellin) Mushanyuri 50. Gula-Ndebele, Sobuza 57. Jangara (a.k.a. Changara), Thomsen 59. Kangai, Kumbirai 63. Kaukonde, Ray Joseph 69. Kuruneri, Christopher Tichaona 73. Lesabe, Thenjiwe V. 77. Made, Patricia A. 83. Malinga, Joshua 88. Masawi, Ephrahim Sango 96. Matshalaga, Obert 97. Matshiya, Melusi (Mike) 126. Mugabe, Sabina 128. Muguti, Edwin 143. Mutinhiri, Tracey 151. Ndlovu, Naison K. 152. Ndlovu, Richard 160. Nyathi, George 164. Parirenyatwa, Choice 167. Patel, Khantibhal 168. Pote, Selina M. 180. Sekeremayi (a.k.a. Sekeramayi), Tsitsi Chihuri 193. Stamps, Timothy 197. Udenge, Samuel 2. The entries for the persons named below in part I. Natural persons shall be replaced by the entry listed below: Name Function/Reason for listing; Identifying data Date of designation referred to in Article 7 (2) 1. Mugabe, Robert Gabriel President, born 21.2.1924, Passport AD001095. Head of Government and responsible for activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 8. Buka (a.k.a. Bhuka), Flora Presidents office (Former Minister of State for Special Affairs responsible for Land and Resettlement Programmes, former Minister of State in the Vice-Presidents office and former Minister of State for the Land Reform in the President's Office), born 25.2.1968. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 11. Chapfika, David Former Deputy Minister of Agriculture (former Deputy Minister of Finance), born 7.4.1957. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 12. Charamba, George Permanent Secretary, Department for Information and Publicity, born 4.4.1963, Passport AD002226. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 17. Chigwedere, Aeneas Soko Provincial Governor: Mashonaland East, former Minister, born 25.11.1939. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 18. Chihota, Phineas Deputy Minister for Industry and International Trade. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 21. Chimbudzi, Alice ZANU (PF) Politburo Committee Member. Member of the politburo with strong ties to the Government and its policy. 16.6.2005 23. Chimutengwende, Chenhamo Chekezha Former Minister of State for Public and Interactive Affairs (former Minister of Information, former Minister of Post and Telecommunications), born 28.8.1943. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 25. Chinamasa, Patrick Anthony Minister of Justice, Legal and Parliamentary Affairs, born 25.1.1947. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 38. Chombo, Ignatius Morgan Chiminya Minister of Local Government, Public Works and Urban Development, born 1.8.1952. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 51. Gumbo, Rugare Eleck Ngidi Former Minister of Agriculture (Former Minister of Economic Development), born 8.3.1940. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 62. Kasukuwere, Saviour Deputy Minister for Youth Development & Employment Creation and ZANU-PF Politburo Deputy-Secretary for Youth Affairs, born 23.10.1970. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 72. Langa, Andrew Deputy Minister of Environment and Tourism (former Deputy Minister of Transport and Communications). Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 76. Made, Joseph Mtakwese State Minister of Agricultural Engineering and Mechanisation (Former Minister of Agriculture and Rural Development), born 21.11.1954. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 78. Madzongwe, Edna (a.k.a. Edina) ZANU-PF President of Senate, born 11.7.1943. Member of the politburo with strong ties to the Government and its policy. 25.7.2002 84. Maluleke, Titus Provincial Governor: Masvingo (Former Deputy Minister of Education, Sports and Culture). Former Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 18.4.2007 85. Mangwana, Paul Munyaradzi Minister of State for Indigenisation and Empowerment, born 10.8.1961. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 87. Marumahoko, Reuben Deputy Minister for Foreign Affairs (former Deputy Minister for Home Affairs), born 4.4.1948. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 14.9.2002 94. Matiza, Joel Biggie Deputy Minister for Rural Housing and Social Amenities, born 17.8.1960. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 95. Matonga, Brighton Deputy Minister for Information and Publicity, born 1969. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 98. Mavhaire, Dzikamai ZANU-PF Politburo Committee Member. Member of the politburo with strong ties to the Government and its policy. 6.3.2007 99. Mbiriri, Partson Permanent Secretary, Ministry of Local Government, Public Works and Urban Development. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 2.8.2005 102. Midzi, Amos Bernard (Mugenva) Former Minister of Mines and Mining Development (former Minister of Energy and Power Development), born 4.7.1952. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 14.9.2002 103. Mnangagwa, Emmerson Dambudzo Minister of Rural Housing and Social Amenities (former Speaker of Parliament), born 15.9.1946. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 104. Mohadi, Kembo Campbell Dugishi Minister of Home Affairs (former Deputy Minister of Local Government, Public Works and National Housing), born 15.11.1949. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 112. Mpofu, Obert Moses Minister for Industry and International Trade (former Provincial Governor: Matabeleland North) (ZANU-PF Politburo Deputy Secretary for National Security), born 12.10.1951. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 117. Muchena, Olivia Nyembesi (a.k.a. Nyembezi) Minister of State for Science and Technology in the President's Office (former Minister of State in Vice-President Msika's Office), born 18.8.1946. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 118. Muchinguri, Oppah Chamu Zvipange ZANU-PF Politburo Secretary for Gender and Culture (Former Minister for Women's Affairs, Gender and Community Development), born 14.12.1958. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 121. Mudenge, Isack Stanislaus Gorerazvo Minister of Higher Tertiary Education (former Minister of Foreign Affairs), born 17.12.1941. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 124. Mugabe, Grace Born 23.7.1965, Passport AD001159. Spouse of the Head of Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 129. Mujuru, Joyce Teurai Ropa Vice President (former Minister of Water Resources and Infrastructural Development), born 15.4.1955. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 130. Mujuru, Solomon T.R. ZANU-PF Politburo Senior Committee Member, born 1.5.1949. Member of the politburo with strong ties to the Government and its policy. 25.7.2002 133. Mumbengegwi, Samuel Creighton Former Minister of Finance; former Minister of State for Indigenisation and Empowerment, born 23.10.1942. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 134. Mumbengegwi, Simbarashe Simbanenduku Minister of Foreign Affairs, born 20.7.1945, Passport: AD001086. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 137. Mushohwe, Christopher Chindoti Provincial Governor: Manicaland. (Former Minister of Transport and Communications, former Deputy Minister of Transport and Communications), born 6.2.1954. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 138. Mutasa, Didymus Noel Edwin Minister of State for National Security, Land Reform and Resettlement in the Office of the President, ZANU-PF, Secretary for Administration, born 27.7.1935. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 141. Mutezo, Munacho Former Minister for Water Resources and Infrastructural Development. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 142. Mutinhiri, Ambros (a.k.a. Ambrose) Minister of Youth Development, Gender and Employment Creation, Retired Brigadier. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 144. Mutiwekuziva, Kenneth Kaparadza Former Deputy Minister of Small and Medium Enterprises, Development and Employment Creation, born 27.5.1948. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 14.9.2002 146. Muzenda, Tsitsi V. ZANU-PF Politburo Senior Committee Member, born 28.10.1922. Member of the politburo with strong ties to the Government and its policy. 25.7.2002 148. Mzembi, Walter Deputy Minister for Water Resources and Infrastructural Development, born 16.3.1964. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 18.4.2007 150. Ncube, Abedinico Deputy Minister of Public Service, Labour and Social Welfare (former Deputy Minister of Foreign Affairs), born 13.10.1954. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 153. Ndlovu, Sikhanyiso Former Minister of Information and Publicity (Former Deputy Minister of Higher and Tertiary Education), born 20.9.1949. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 154. Nguni, Sylvester Minister of Economic Development (Former Deputy Minister for Agriculture), born 4.8.1955. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 155. Nhema, Francis Minister of Environment and Tourism, born 7.4.1959. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 157. Nkomo, John Landa Former Speaker of House of Assembly (former Minister of Special Affairs in the President's Office), ZANU-PF national chairman, born 22.8.1934. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 158. Nyambuya, Michael Reuben Former Minister for Energy and Power Development (former Lieutenant General, Provincial Governor: Manicaland), born 23.7.1955. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 159. Nyanhongo, Magadzire Hubert Deputy Minister of Transport and Communications. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 163. Nyoni, Sithembiso Gile Glad Minister of Small and Medium Enterprises Development and Employment Creation, born 20.9.1949. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 165. Parirenyatwa, David Pagwese Minister of Health and Child Welfare (former Deputy Minister), born 2.8.1950. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 174. Sakabuya, Morris Deputy Minister for Local Government, Public Works and Urban Development. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 175. Sakupwanya, Stanley ZANU-PF Politburo Deputy Secretary for Health and Child Welfare. Member of the politburo, with strong ties to the Government and its policy. 25.7.2002 177. Sandi, E. ZANU-PF Politburo Deputy Secretary for Women's Affairs. Member of the politburo, with strong ties to the Government and its policy. 16.6.2005 178. Savanhu, Tendai ZANU-PF Deputy Secretary for Transport and Social Welfare, born 21.3.1968. Member of the politburo with strong ties to the Government and its policy. 16.6.2005 179. Sekeramayi, Sydney (a.k.a. Sidney) Tigere Minister of Defence, born 30.3.1944. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 182. Shamu, Webster Kotiwani Minister of State for Policy Implementation (former Minister of State for Policy Implementation in the President's Office), born 6.6.1945. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 183. Shamuyarira, Nathan Marwirakuwa ZANU-PF Politburo Secretary for Information and Publicity, born 29.9.1928. Member of the politburo with strong ties to the Government and its policy. 25.7.2002 185. Shumba, Isaiah Masvayamwando Deputy Minister of Education, Sports and Culture, born 3.1.1949. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 189. Sibanda, Misheck Julius Mpande Cabinet Secretary (successor to Charles Utete), born 3.5.1949. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 192. Sikosana, Absolom ZANU-PF Politburo Secretary for Youth Affairs. Member of the politburo with strong ties to the Government and its policy. 25.7.2002 200. Zhuwao, Patrick Deputy Minister for Science and Technology (NB Mugabe's nephew). Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005